Citation Nr: 1129967	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  05-37 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from May 1968 to May 1970.  This case originally came before the Board on appeal from a January 2005 denial of the appellant's claim of entitlement to service connection for a mental disorder that was issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2007, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  The case was remanded for additional development in August 2007.  The Board thereafter denied the Veteran's claim for service connection for an acquired psychiatric disorder in a decision dated June 30, 2010.  

The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the parties filed a Joint Motion for Remand (Joint Motion).  In that same month, the Court granted the Joint Motion and vacated the Board's June 2010 decision which denied service connection for a psychiatric disorder and remanded that issue to the Board for readjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).

The evidence of record indicates that the appellant has been diagnosed with several different psychiatric disorders over the years, to include bipolar disorder, schizophrenia, anxiety disorder, schizoaffective disorder, and schizoid personality.  While this appeal was pending, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record, not merely the diagnosis mentioned by the claimant.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In compliance with the Court's holding in Clemons, the Board has recharacterized the issue as reflected on the first page, above.

In June 2011, the appellant's attorney submitted additional evidence concerning the claim on appeal.  This evidence consisted of a private psychological evaluation report, letters from the appellant's mother and sister, and a copy of a letter sent by the appellant to his mother.  The appellant's attorney has submitted a written waiver of initial review of that evidence by the RO.  Therefore referral to the RO of the evidence received directly by the Board is not required.  38 C.F.R. § 20.1304.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's acquired psychiatric disorder was manifested initially in service, or shortly thereafter as a result of service, and whether his current disability is related to service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, an acquired psychiatric disorder, currently classified as bipolar disorder, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.384 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Given the disposition herein, additional discussion of those procedures is unnecessary.

II.  The Merits of the Appeal

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be considered on the basis of the places, types, and circumstances of a claimant's service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  

Certain chronic disabilities, including psychoses, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  A "psychosis" is defined to include brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder not otherwise specified; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.  38 C.F.R. § 3.384.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The Veteran prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant testified at his January 2007 Travel Board hearing that he was first evaluated for a mental disorder in 1994, and that he believes any mental disturbance he may have is related to his gunshot injury in service.  He also testified that his uncle, a doctor, had suggested to him in the 1970s that he talk to a psychiatrist.  He stated that he did go to a psychiatrist for evaluation purposes at that time and that it was suggested that he needed continuing treatment; however, he only went two or three times and stopped going thereafter because he did not get any relief from the appointments.

Review of the appellant's service medical treatment records reveals that he underwent a pre-induction medical examination in December 1967; that examination was negative for any complaints, findings, or history referable to a mental disorder.  He underwent basic combat training (BCT) at Fort Dix, NJ, beginning in May 1968.  He was identified as a candidate for Officer Candidate School (OCS), and upon medical examination in May 1968 for OCS, there was no complaint, finding, or history referable to a mental disorder.  He completed BCT and moved on to advanced individual training (AIT).

During his AIT, also at Fort Dix, he was injured in August 1968, when a fellow trainee mistakenly fired a live round (instead of blank ammunition) from an M-14 rifle during a combat exercise.  The appellant sustained a through-and-through chest wound, and was admitted for 10 days to the Walson Army Hospital at Fort Dix.  After the initial treatment, he was seen and said to have no significant abnormalities other than muscle-related problems, but nonetheless he complained of shortness of breath and limitations on activities.  He was placed on limited-duty physical profiles in September, October, and November of 1968 during his recovery.

The appellant was subsequently examined, in January 1969, at the Department of Medicine at Fort Sill, OK, during OCS training.  He complained of chest and shoulder pain, and shortness of breath.  He said he "wanted out of OCS on a physical basis rather than for lack of motivation."  The notation at the time was that there were no detected abnormalities on his physical or nervous examinations.

From late March to early April of 1969, the appellant was admitted for eleven days of evaluation at the Army's Walter Reed General Hospital in Washington, DC.  Multiple evaluations at Walter Reed resulted in his being found fit for full duty with no limitations.  There were no complaints, findings, or history indicative of any mental disorder.  A neuropsychiatric evaluation yielded a diagnostic impression of "no psychiatric disease found."  The appellant was found to be "fit for full duty from a psychiatric viewpoint."

In March 1970, the Veteran underwent a service separation examination.  He was assessed as being psychiatrically normal at that time.  There were no complaints of any kind of mental or psychiatric abnormality, and no such disorder was noted by the examiner.

The appellant underwent a VA medical examination in 1979; this examination was primarily related to his gunshot wound and his concern about subsequent residuals.  No psychiatric abnormality was complained of, manifested, or diagnosed at the examination; the box for any such notation was marked by the examiner with "n", indicating "normal".

Review of the appellant's post-service treatment records indicates that he was in receipt of VA outpatient mental health treatment in 1996.  A September 1996 social worker note states that the appellant had reported being hospitalized at the same VA facility in March 1994.  There was a notation of "rule out" bipolar disorder.  A psychosocial assessment,  dated in February 2001, indicated a diagnosis of bipolar disorder with mood swings and depression, with the appellant having low frustration tolerance and easy anger.  An April 2002 psychosocial assessment indicated that the appellant's father had been diagnosed as manic depressive, and listed a diagnosis for a mood disorder, NOS (not otherwise specified) for the appellant.  A November 2003 medical treatment plan reflected a diagnosis of bipolar disorder for the appellant, as well as a long history of alcohol abuse (although he denied use for the past two years).  In October 2005, it was noted that he had decompensated, having been noncompliant with treatment and refusing to take his medications.  The diagnosis was bipolar disorder.  In January 2006, it was noted that he felt he might have posttraumatic stress disorder (PTSD).

The appellant was afforded a VA PTSD examination in October 2006.  The examiner concluded that the Veteran had a bipolar disorder, not otherwise specified; and that he did not have PTSD.  The VA examiner did not render any opinion as to the onset date of the bipolar disorder.

The evidence of record includes written statements from a private physician who is also the appellant's uncle.  This physician, a cardiologist, stated that both he and his wife, a psychiatrist, had participated in the appellant's physical and mental health care during and after his discharge from service.  In a statement received in October 2008, the doctor stated that he was having trouble locating the appellant's medical and psychiatric records from the period after his discharge from service.  The doctor further stated that it was his memory that the appellant's pain and shortness of breath from his bullet wound were mild.  The doctor opined that there was no doubt that the appellant's in-service bullet wound injury had precipitated, and actually caused his current major psychiatric illness.  In a followup statement dated in May 2009, the doctor indicated that he and his wife had been unable to able to obtain any medical or psychiatric records from the physicians to whom they had referred the appellant after his service discharge.  He further stated that it was their opinion that the appellant's chest wound incident had triggered his emotional and psychiatric problems, since there was no evidence of emotional illness prior to the in-service gunshot wound.

The appellant underwent a VA psychological evaluation in December 2009.  He said he had been unemployed since 1995, and that he was in receipt of Social Security Administration (SSA) disability benefits based on his bipolar disorder.  He described in detail his personal relationships, including a six-week-long marriage, long-standing estrangement from most of his family, and some legal problems.  He denied any current substance abuse and said he had no mental health disorder and, in particular, that he did not have bipolar disorder.  The examiner rendered an Axis I diagnosis of bipolar disorder, not otherwise specified.  The examiner also specifically concluded that a diagnosis of PTSD was not appropriate for the appellant.  The examiner stated that it was difficult to determine whether the appellant's bipolar disorder was first manifested in service, because there was no history of treatment in the military and no treatment notes in the time immediately following his military service.  The examiner indicated that the appellant's condition had existed most of his adult life, because family members had reported that the appellant had been in treatment decades ago.  The examiner also noted that the nature of the appellant's symptoms would indicate his was a condition he had suffered from most of his adult life and that it was not a transitory condition.  The examiner speculated that it would be more likely than not such problems were manifested in service or soon thereafter. 

The evidence of record includes a 15-page report from a private psychological evaluation conducted in May and June of 2011.  The examining psychologist reviewed the claims file.  The psychologist delineated the Veteran's complaints and treatment since service and discussed specific symptoms and diagnoses over the years since 1970.  The psychologist stated his belief that the appellant's physical complaints in service after he was shot were actually a manifestation of his psychosis, and that his reaction was to turn to medical explanations for the psychosis.  The private psychologist noted that medical personnel in service had suspected the appellant was having psychiatric problems, because a psychiatric evaluation of him was ordered.  The private psychologist stated that severe mental illnesses, such as schizophrenia and bipolar disorder, are perceived as the result of what is known as the diathesis stress model.  After interviewing the appellant, his mother, sister, uncle, and current caseworker, the private psychologist concluded that it was at least as likely as not that the appellant's diagnosis of bipolar disorder was related to his military service - most notably his shooting during a training exercise.

Review of the lay evidence of record reveals that the appellant's mother has stated that she noticed a change in the appellant's personality almost as soon as he was shot.  She described him as very disturbed at that time and said that the appellant seemed to just slowly decline after he came home from service.  

The appellant's sister has stated that there was a distinct difference in the appellant's actions and behaviors after he was discharged from service.  She said the appellant lived with her for four or five months after his discharge and drank heavily during that time, which was something he had not done before that time.  She also stated that the appellant would ride his bicycle for 170 miles and that he suddenly married someone out of the blue.  The appellant's sister has also stated that the appellant worked in store owned by one of their relatives shortly after service, and that he behaved as though he was the owner and apparently believed himself to be the owner.

The appellant's uncle (a physician) has stated that neither he nor his wife (a psychiatrist) had ever noted any psychiatric difficulty in the appellant prior to service and that it was very noticeable that he was significantly different after his discharge.  He stated that they had referred the appellant to a psychiatrist after he returned home from the military, and reiterated his belief that the accidental shooting in service had triggered the appellant's psychiatric disorder.

In essence, there is lay testimony describing the appellant's behaviors just after his service separation that are similar to those which resulted in a later diagnosis of bipolar disorder by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition).  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (holding that lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease).  While there is no documentation of psychiatric treatment in this case until 1994, the Board cannot determine that the lay evidence concerning the in-service onset of his psychiatric symptoms such as decreased functioning, behavior changes and delusions about owning the store of one of his relatives where he was working lacks credibility merely because it is unaccompanied by contemporaneous service treatment record evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

The June 2011 competent private psychology evidence is uncontradicted.  There is some evidence of continuity of his bipolar symptoms since service to the present.  A VA psychological examination conducted in December 2009 indicated that it was possible that the Veteran's current psychiatric pathology is related to service.  On the other hand, the Veteran underwent a psychiatric evaluation in service after he was shot, and no psychiatric pathology was diagnosed.  No psychiatric disorder was noted on the Veteran's service separation examination.  The first documented notation of record which relates to the Veteran's psychiatric difficulties is dated in 1996, and indicates that he had been hospitalized in 1994 for psychiatric care.  

Thus, it appears the evidence is approximately equal on each side of the question of whether it is at least as likely as not that the Veteran's currently-diagnosed bipolar disorder was manifested by appreciable symptoms during service.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence is in relative equipoise and warrants service connection for an acquired psychiatric disorder, classified as bipolar disorder, which was most likely initially manifested during service after the Veteran was accidently shot in the chest.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, is granted.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


